Citation Nr: 1104272	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

 Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD), to include 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Leiberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico, which granted service 
connection for PTSD and assigned an initial rating of 50 percent.

This case was previously before the Board in May 2009, at which 
point the Board issued a decision denying an initial disability 
rating in excess of 50 percent for PTSD.  The Veteran appealed 
from that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2010 Order, pursuant to a 
Joint Motion for Remand, the Court vacated and remanded the 
decision to the Board.  

Shortly before the last adjudication of this issue by the Board, 
the Court held that a claim for a TDIU will be inferred where 
evidence of unemployability is submitted during the course of an 
appeal from an assigned disability rating.  The Court further held 
that, in such cases, the request for a TDIU is not a separate 
"claim" for benefits but, rather, is an attempt to obtain an 
appropriate initial or increased disability rating.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that 
the RO denied entitlement to a TDIU in October 2007, and it does 
not appear that the Veteran expressly appealed from the 
disagreement.  Nevertheless, the Veteran and his representative 
have asserted numerous times during the course of the appeal that 
he is unable to work as a result of his service-connected PTSD.  
See, e.g., November 2010 letter from representative.  As such, the 
issue of a TDIU is also currently before the Board, as part of the 
Veteran's attempt to obtain an appropriate initial disability 
rating for his PTSD.  See Rice, 22 Vet. App. at 453-54.  

The Veteran's private physician testified at a hearing at the RO 
in February 2007, and a transcript of that hearing has been 
associated with the claims file.  The DRO specifically noted that 
the Veteran was present and was in the hallway, but he did not to 
testify.  The Veteran has not requested a hearing before the 
Board.

As discussed below, and pursuant to the Court's Order, the Board 
finds that the case must be remanded to the RO for further 
development as to both issues on appeal.

Accordingly, the appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

As noted by the Court, further development is necessary for a 
fair adjudication of the Veteran's claims.  Although the Board 
regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

First, as noted in the Joint Motion for Remand, there is an 
indication that pertinent VA treatment records remain 
outstanding.  Specifically, the Veteran reported receiving VA 
mental health treatment at the time of his November 2005 service 
connection claim.  Further, VA treatment records dated in October 
2006 reflect that he requested follow-up psychiatric treatment at 
that time.  However, no such records have been requested or 
obtained.  Additionally, the Board notes that the Veteran was 
receiving private mental health treatment from Dr. J as of June 
2007, and no further records have been obtained from that 
provider.  As such, upon remand, the Veteran should be requested 
to complete any necessary authorization or release, and any 
outstanding VA and private treatment records, specifically to 
include all mental health treatment records dated since 2005, 
should be obtained and associated with the claims file.  If any 
records are not obtained after making reasonable attempts, the 
Veteran should be notified and allowed an opportunity to provide 
such records, in accordance with 38 C.F.R. § 3.159(c)&(e) (2010).

As noted above, the Veteran's claim for a TDIU is before the 
Board pursuant to Rice, 22 Vet. App. at 453-54.  Generally, to be 
eligible for a TDIU, the following percentage thresholds must be 
met: if there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more service-
connected disabilities, there must be at least one disability 
rated at 40 percent or more and sufficient additional 
disabilities to bring the combined overall rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  However, it 
is the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated as totally 
disabled.  Therefore, if these threshold criteria are not met, 
but the evidence reflects that a veteran is unemployable by 
reason of service-connected disabilities, the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b) 
(2010).  

In determining whether a Veteran is unemployable for VA purposes, 
consideration may be given to the level of education, special 
training, and previous work experience, but not to age or any 
impairment caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); see also Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  Substantially gainful employment does not 
include "marginal employment," which is generally deemed to 
exist when the earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 
(1991) (indicating that work at odd jobs or while employed at less 
than half of the usual remuneration shall not be considered 
substantially gainful employment).  However, marginal employment 
may be held to exist on a "facts found basis" even when earned 
annual income exceeds the poverty threshold, including but not 
limited to "employment in a protected environment such as a 
family business or sheltered workshop."  38 C.F.R. § 4.16(b).  
Further, a Veteran need not show 100 percent unemployability in 
order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed. Cir. 2001).  

In this case, the Veteran was afforded VA examinations pertaining 
to his PTSD in March 2006 and July 2007, as well as a VA Social 
and Industrial Field Survey in July 2007.  The Board notes that 
there is a wide variation in the global assessment of functioning 
(GAF) scores that were assigned by the Veteran's private provider 
(including during his February 2007 testimony at the RO), and by 
the previous VA examiners.  Further, there is an indication that 
the Veteran may have worked in his family business during the 
appeal, although it is unclear whether he was actually working or 
received any remuneration.  As such, the Board finds that the 
medical evidence currently of record is insufficient to 
adequately evaluate the severity of the Veteran's PTSD.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a 
contemporaneous medical examination where the record does not 
adequately reveal the current state of the claimant's disability, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment the disability since 
the previous examination). As such, upon remand, the Veteran 
should be scheduled for a new VA examination, as well as a VA 
Social and Industrial Field Survey, to determine the current 
severity of his disability, to include his daily functioning and 
employment history.

The Board notes that the Court also found that the case must be 
remanded to the Board because there were untranslated Spanish 
documents in the claims file.  All Spanish documents currently in 
the claims file have now been translated.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and 
complete the necessary authorization and 
release for any outstanding private mental 
health treatment records pertaining to the 
period on appeal, specifically to include 
from Dr. J.  Thereafter, request copies of 
any outstanding records from Dr. J dated 
from June 2007 forward, as well as any 
outstanding VA treatment records, 
specifically to include any VA mental 
health records dated from 2005 forward.  
All requests and all responses, including 
negative responses, must be documented in 
the claims file.  All records received 
should be associated with the claims file.  
If any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

2.  Afford the Veteran a VA Social and 
Industrial Field Survey to assess his 
employment history and day-to-day 
functioning.  The evaluator should 
specifically obtain information as to the 
Veteran's involvement in his family 
business during the appeal, or since 
November 2005.  A written copy of the 
report should be inserted into the claims 
folder.

3.  After completing the above-described 
development, provide the Veteran with a VA 
examination to determine the current 
severity of his PTSD, to include the 
effects on his employability.  The entire 
claims file and a copy of this remand, as 
well as the July 2010 Joint Motion for 
Remand, must be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
record and describe the severity of all 
current symptoms of the Veteran's PTSD, as 
well as a current global assessment of 
functioning (GAF) score.  Additionally, 
the examiner is requested to comment on 
the wide variation between the GAF's 
assigned by the previous March 2006 and 
July 2007 VA examiners and by the 
Veteran's private physician.

With respect to a TDIU, the VA examiner 
should indicate whether the Veteran has 
been employed in any capacity (part-time 
or otherwise) during the course of the 
appeal, or since November 2005.  The 
examiner should specifically describe any 
involvement in the Veteran's family 
business.  In addition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or more) that the Veteran 
has been unable to secure or follow a 
substantially gainful occupation solely as 
a result any service-connected PTSD 
(and/or any other service-connected 
disabilities) at any period during this 
appeal, or since November 2005.  The 
examiner should be informed of the 
definition of marginal employment, as 
summarized above, and that "substantially 
gainful occupation" does not include 
marginal employment.  The examiner should 
consider the Veteran's level of education, 
special training, and previous work 
experience, but not the effects of his age 
or any nonservice-connected disabilities.  
Additionally, the examiner should consider 
the other opinions of record concerning 
the Veteran's level of functioning, 
including the July 2007 VA Social and 
Industrial Field Survey report, the two 
previous VA examination reports, and the 
private provider's February 2007 testimony 
and treatment records. 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 50 
percent for PTSD, specifically to include 
the inferred claim for a TDIU.  Such 
adjudication should reflect consideration 
of all lay and medical evidence of record, 
as well as the rules pertaining to 
marginal employment, as summarized above.  
If the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all evidence associated with the 
claims file since the last statement of 
the case, as well as all relevant law, 
including Rice, 22 Vet. App. at 453-54.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
the examination requested in this REMAND is to obtain information 
and/or evidence which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that, pursuant 
to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending 
the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  












(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

